Citation Nr: 1033302	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted in order to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope




INTRODUCTION

The Veteran served on active duty from July 1975 to August 1976.

This matter is on appeal from an August 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

At his hearing before the Board in January 2008, on issues no 
longer before the Board, the Veteran expressed his disagreement 
with the RO's denial of the August 2007 decision.  Characterizing 
this statement as a notice of disagreement, the Board remanded 
this claim in March 2008 for the issuance of a statement of the 
case and is now ready for disposition.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  A statement of the case was sent to the 
Veteran in July 2008.  He timely filed his substantive appeal in 
August 2008.

The Veteran then testified before the undersigned Veterans Law 
Judge in June 2010 regarding the merits of the issue of whether 
new and material evidence had been submitted to reopen the claim 
of service connection for a cervical spine disorder.  A 
transcript of the hearing is of record.  However, as jurisdiction 
over appeal did not confer to the Board until he filed his 
substantive appeal, the acting veterans law judge that conducted 
the January 2008 does not need to participate in the present 
decision.  38 C.F.R. § 20.707 (2009).

Further, the Board notes that additional evidence from the 
appellant immediately following his June 2010 hearing.  He also 
submitted a waiver of initial RO review of the new evidence.  The 
evidence will therefore be considered in this decision. 38 C.F.R. 
§ 20.1304 (2009).


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for a cervical spine 
disorder on the basis it was not shown during active duty, nor 
was there any competent evidence linking this disorder to his 
service-connected disabilities; the Veteran did not appeal the 
May 2004 decision within one year of being notified.

2.  The additional evidence received since the May 2004 RO 
decision is not new and material, and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for a cervical spine disorder.


CONCLUSION OF LAW

New and material evidence not having been submitted, the 
requirements to reopen a claim for entitlement to service 
connection for a cervical spine disorder have not been met.  38 
U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letters provided to the Veteran in June 
and July 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claim was previously denied.  
Specifically, the July 2007 letter notified the Veteran that his 
underlying service connection claim was denied because the 
evidence failed to show evidence of arthritic changes during 
service, or that any current arthritis of the spine was related 
to military service.  

In essence, the Veteran was notified that his prior claim was 
denied because the evidence did not show cervical spine 
disability was related to service.  Consequently, the adequate 
notice has been provided, as he was informed about what evidence 
was necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denial.  



Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and other pertinent treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
Veteran submitted private treatment records.  Moreover, a 
specific VA medical opinion is not needed to consider whether the 
Veteran has submitted new and material evidence.  As all of the 
evidence submitted to the claims file since the last final denial 
has been reviewed, and the claim is not reopened, a remand for a 
VA opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2009).  Finally, the Veteran was afforded the opportunity to 
testify before the undersigned Veteran's Law Judge in June 2010.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the RO Decision Review Officer/Veterans Law Judge who chairs 
a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  

Here, during the June 2010 hearing, the undersigned noted that 
the elements of reopening a previously denied claim were 
discussed prior to going on the record, as well as the reasons 
and bases for the last final denial of the claim.  The Veteran 
acknowledged this discussion.  Moreover, the Veteran was 
specifically asked about whether he experienced a cervical spine 
disorder during service, which was relevant to the unestablished 
fact necessary to reopen the claim.  

Moreover, the Veteran has not asserted that VA failed to comply 
with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in 
the conduct of the RO/Board hearing.  By contrast, the hearing 
focused on the element(s) necessary to substantiate the claim and 
the Veteran, through his testimony, demonstrated that he had 
actual knowledge of the element(s) necessary to substantiate his 
claim for benefits.  As such, the Board finds that, consistent 
with Bryant, the undersigned Veterans Law Judge complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim based on the current record.

Thus, all necessary development has been accomplished, and 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  If it finds that the submitted evidence is new and 
material, VA may then proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. West, 
12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates 
the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Finally, in the event that a claim for service connection is 
based on a new or different theory of causation for the same 
disease or injury, it is still the subject of a previously denied 
claim and cannot be the basis of a new claim.  Instead, the 
matter must be treated as a claim to reopen without an 
intervening liberalizing law or VA issue that may affect the 
disposition of a claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008); Pelegrini v. Principi, 18 Vet. App. 112, 125-26 
(2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994).

In this case, the Veteran is seeking to reopen a claim for 
entitlement to for a cervical spine disorder, which was 
previously denied by the RO in May 2004.  In denying this claim, 
the RO determined that the evidence of record failed to establish 
that the Veteran's cervical spine disability had its onset in 
service or was otherwise etiologically related to his active 
service.  The RO noted that the service treatment records were 
negative for a diagnosis or treatment of a cervical spine 
disorder while on active duty.  

At the time of this decision, the evidence of record included the 
Veteran's service treatment records and VA treatment records from 
April 1989, April 1994 and from April 2001 to February 2003.  The 
Veteran has also submitted private treatment records from 
December 1988.  Finally, he underwent VA examinations for various 
claimed disorders in August 1993, July 2001 and July 2002.  

Moreover, the RO obtained the Veteran's records related to his 
Social Security Administration (SSA) determination in July 1991 
and subsequent review evaluations, which includes VA treatment 
records through 2001.  Although the SSA records were not included 
on the list of evidence reviewed by the RO in its May 2004 
decision, the Board notes that the SSA records were reviewed 
prior to a September 2002 statement of the case, which addressed 
an unrelated issue.  Thus, the SSA records were clearly 
associated with the claims file by the time of the May 2004 
decision.  The Veteran did not appeal the decision and it became 
final one year later.  

In his petition to reopen his claim for service connection for a 
cervical spine disorder, the Veteran is once again claiming that 
his disorder had its onset during active duty service, or that it 
is a secondary condition of his left Achilles tendon disorder, 
which is not service-connected.  

In conjunction with his current claim, the RO obtained additional 
VA treatment records from 1994, as well as from June 2004 through 
September 2007.  The Veteran has also submitted private treatment 
records and opinions from November 2005, August 2006 and from 
January to June 2010, as well as some service personnel records 
related to his active duty service.  He also underwent VA 
examinations in April and November 2005.  However, while this 
evidence is new in the sense that it has not been previously 
considered by the RO, it is nonetheless not material, as it does 
not address an unestablished fact necessary to support his claim.  

Here, throughout the course of his treatment from the VA medical 
centers or from private physicians, the focus of the Veteran's 
treatment has been for disabilities other than his cervical spine 
disorder.  Most references to his cervical spine disorder were 
anecdotal in nature - listing the presence of the disability and 
nothing else.  Moreover, in those evaluations where he did 
receive such treatment, they do not relate his cervical spine 
disability to his active service.  

Specifically, in September 2004, the Veteran was seen for 
osteoarthritis of the spine, and reported using a cervical 
pillow, but there was no indication of a relationship to active 
duty.  Similarly, in a series of private treatments in 2005, as 
well as at a VA evaluation in May 2007, the Veteran exhibited 
tenderness along the cervical spine, but there was again no 
relationship made to service.  

Recognition is given to an August 2006 private examination report 
that indicates that the Veteran's problem (pain of the wrists, 
shoulders, heels, feet, neck, low back, and hips) started 30 
years ago while he was in the Army.  However, on closer scrutiny, 
the Board observes that this statement was made in the Veteran's 
history of present illness, which was reported to the physician 
by the Veteran.  In other words, the physician did nothing more 
than reiterate the history provided to him by the Veteran.  The 
restatement of a claim by a physician or other medical 
practitioner who does not have personal knowledge of the matter, 
or supporting records, is no better than the Veteran's assertion 
of his claim.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
Coghill v. Brown, 8 Vet. App. 342 (1995); LeShore v. Brown, 8 Vet 
App. 409 (1995).

Indeed, in a contemporaneous letter, which was submitted by the 
Veteran in his claim for service connection for Achilles 
tendonitis, that same physician limited the scope of his opinion 
only to one that related the Achilles tendonitis to the Veteran's 
active service.   He made no findings with regard to the cervical 
spine disorder.   Therefore, while the VA and private records are 
new, in that they have not been previously reviewed by the RO, 
they are not material to the claim.  

Additionally, the Veteran has asserted that his neck disorder is 
also attributable to his left Achilles tendon disorder.  The 
Board again notes that raising a claim for service connection is 
based on a new or different theory of causation for the same 
disease or injury does not serve as a basis of a new claim.  

In any event, notwithstanding the fact that the Veteran is not 
service connection for a left Achilles tendon disorder, the 
evidence submitted since the last final denial does not indicate 
such a relationship.  Specifically, while the Veteran submitted a 
private opinion in August 2006, it does not address his cervical 
spine disorder.  Moreover, the private treatment records from 
January to June 2010 discuss cervical spine symptomatology, but 
do not attribute this pain to active duty.  Finally, none of the 
VA examinations he underwent relate his claimed disorder to 
active duty service or to any other disorder.  Therefore, while 
these records are new, in that they have not been previously 
reviewed by the RO, they are not material to the claim.  

Next, the new evidence includes additional statements about the 
Veteran's condition.  Specifically, the Veteran has attributed 
his low back pain to his service-connected right foot disorder.  
This evidence is not new.  Reid v. Derwinski, 2 Vet. App. 312 
(1992); see also Anglin v. West, 11 Vet. App. 361, 368 (1998).  
Moreover, the Veteran's assertions are not sufficient to reopen 
the claim because, although the Veteran is certainly competent to 
report pain, he is not necessary competent to report the 
underlying cause of that pain.  Consequently the statements do 
not constitute new and material evidence to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995).  

Therefore, none of the current evidence submitted by the Veteran 
since the last final rating decision denying the claim is new and 
material under 38 C.F.R. § 3.156(a) (2009).  The prior 
evidentiary defect is not cured, and, accordingly, the Veteran's 
claim to reopen is denied.








(CONTINUED NEXT PAGE)

ORDER

The application to reopen the claim of entitlement to service 
connection for a cervical spine disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


